279 S.W.3d 479 (2009)
BROOKGREEN APARTMENTS, LTD., Brookgreen GP, L.C., and Phillip D. Worthen, Appellants
v.
CITY OF DALLAS, Appellee.
No. 05-08-01265-CV.
Court of Appeals of Texas, Dallas.
March 18, 2009.
Byron Kevin Henry, Cowles & Thompson, PC, Dallas, Israel L. Suster, Law *480 Offices of Israel L. Suster, Plano, for appellant.
Jennifer W. DeCurtis, Office of the City Attorney, Dallas, for appellee.
Before Justices FRANCIS, LANG-MIERS, and MAZZANT.

OPINION
PER CURIAM.
This is an interlocutory appeal from a temporary injunction granted in favor of the City of Dallas. Appellants have filed an unopposed motion to dismiss the appeal, stating that the parties have settled their disputes. Accordingly, we grant appellant's motion and dismiss the appeal. See TEX.R.APP. P. 42.1.